DEL SOLE, J.,
concurring:
¶ 1 I agree with the majority that the Order in this case should be affirmed. However, I do not agree that, under the facts presented by this case, we need to engage in an analysis of whether a trial court may take into consideration a parent’s refusal to follow a court-ordered psychological evaluation treatment recommendation.
¶ 2 The trial court stated unequivocally in its Opinion that “[a]n examination of paragraph 5 of this Court’s Findings of Fact fails to disclose any reference to the mother not obtaining a mental health evaluation, and as such, did not form the basis of this Court’s decision.” Trial Court Opinion, 7/14/99, at 10.
¶3 Accordingly, because the other factors the trial court relied on in entering its Order were more than sufficient, I concur in the result reached by the majority.